Order entered September 5, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00719-CV

                               JOSE HERNANDEZ, Appellant

                                                V.

    SUN CRANE AND HOIST, INC., JLB PARTNERS, L.P., JLB BUILDERS, L.L.C.,
     AUGER DRILLING, INC., AND D'AMBRA CONSRUCTION CORPORATION,
                                 Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-00715-D
                                           ORDER
       We REINSTATE this appeal.

       By order dated July 17, 2018, we abated the appeal to allow the trial court an opportunity

to sign any necessary orders concerning appellant’s pending claims against a defendant who is

not a party to this appeal. On September 5, 2018, a supplemental clerk’s record containing an

August 14, 2018 order of nonsuit as to that party was filed. This order disposes of the last

remaining claims in the underlying suit and confers on the Court jurisdiction over the appeal.

       We DENY as moot appellant’s August 16, 2018 and August 31, 2018 unopposed

motions to extend time for filing the supplemental clerk’s record.

       We will dispose of the appeal in due course.

                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE